Citation Nr: 0311909	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  99-00 371A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for the residuals of a 
nasal fracture, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1985 to 
January 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claim of entitlement to a 
compensable evaluation for the residuals of a fracture of the 
right tibia.  In that decision, the RO also granted increased 
evaluations of 10 percent for patellofemoral syndrome of the 
right knee and 10 percent for the residuals of a nasal 
fracture.  He subsequently perfected timely appeals regarding 
the disability ratings assigned for each of these 
disabilities.

In September 2001, the veteran presented testimony at a 
Travel Board hearing before the undersigned Member of the 
Board at the RO.  A transcript of this hearing has been 
obtained and associated with the claims folder.  At the time 
of the hearing, the veteran submitted additional documentary 
evidence in support of his claim, which was accompanied by a 
waiver of initial consideration of that evidence by the RO.  
This additional evidence has also been associated with the 
claims folder.

In a May 2002 decision, the Board denied the veteran's claims 
of entitlement to increased evaluations for postoperative 
patellofemoral pain syndrome of the right knee and for the 
residuals of a right tibia fracture.  The Board also 
undertook additional development with respect to the claim 
for an increased evaluation for the residuals of a nasal 
fracture pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2) 
(2002)).  As will be explained in greater detail below, the 
requested development has been completed, and this appeal is 
once again before the Board.

As noted above, in the May 2002 decision, the Board denied 
the veteran's claims of entitlement to increased evaluations 
for postoperative patellofemoral pain syndrome of the right 
knee and for the residuals of a right tibia fracture.  Thus, 
these appeals have been resolved and are not presently before 
the Board.

REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute also revised the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  Consistent 
with the new duty-to-assist regulations, after reviewing the 
veteran's case, the Board determined that the following 
additional evidentiary development was needed prior to final 
appellate consideration of his claim, as set out in an 
internal development memorandum dated in April 2002: 

1.  The veteran has reported receiving regular 
treatment for his claimed residuals of a nasal 
fracture from Dr. A., a private physician.  Please 
contact the veteran and request that he provide the 
necessary authorization so we can obtain his 
treatment records from Dr. A.  

2.  Once such authorization is submitted, please 
obtain the veteran's treatment records from Dr. A. 
and associate them with the claims folder.  Also, 
please request that Dr. A. provide an opinion 
regarding the nature and severity of the veteran's 
sinusitis.  In particular, the physician should be 
asked to comment on the presence and frequency per 
year of sinusitis episodes, and whether those 
episodes (and, if so, how many) were characterized 
by headaches, pain, and purulent discharge or 
crusting.  Dr. A. should also be asked to comment 
on whether those episodes (and, if so, how many) 
required bed rest and treatment by a physician; and 
whether there have been any episodes (and, of so, 
how many) presenting a need for prolonged 
antibiotic treatment (i.e., lasting four to six 
weeks).   He should also advise as to the extent to 
which sinusitis has been objectively demonstrated 
by any X-rays. 

The record reflects that the veteran subsequently failed to 
submit the requested authorization form.  As a result, an 
opinion could not be obtained from Dr. A., and important 
information necessary to adjudicate the veteran's claim was 
not available.  The Board then determined that the following 
additional evidentiary development was needed, as set out in 
a second internal development memorandum dated in February 
2003: 

Make arrangements with the appropriate VA medical 
facility for the veteran to be afforded an ear, 
nose, and throat (ENT) examination to determine the 
nature and severity of his residuals of a nasal 
fracture.  Send the claims folder to the examiner 
for review.  The examiner should comment on the 
presence and frequency per year of sinusitis 
episodes, and whether any of those episodes (and, 
if so, how many) have been characterized by 
headaches, pain, and purulent discharge or 
crusting.  The examiner should also comment on 
whether any of those episodes (and, if so, how 
many) have required bed rest and treatment by a 
physician, and whether there have been any episodes 
(and, if so, how many) presenting the need for 
prolonged antibiotic treatment (i.e., lasting four 
to six weeks). 

The requested examination was subsequently conducted April 
2003.  The report of this examination was obtained and 
associated with the claims folder.

However, on May 1, 2003, just prior to the Board's 
determination as to whether all the requested evidence had 
been obtained and its consideration of the claim on appeal, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the new duty-to-assist 
regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii)(2002).  See Disabled American Veterans, et. al., 
v. Secretary of Veterans Affairs, ___ F.3d ___, Nos. 02-7304, 
-7305, -7316 (May 1, 2003).  That decision emphasized the 
Board's status as "primarily an appellate tribunal," and 
held 38 C.F.R. § 19.9(a)(2) to be invalid because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it purported to allow the Board to 
consider additional evidence without having to remand the 
case to the AOJ (agency of original jurisdiction) for initial 
consideration and without having to obtain the appellant's 
waiver.  The Federal Circuit explained that this is contrary 
to the requirement of 38 U.S.C.A. § 7104(a) that "[a]ll 
questions in a matter which...is subject to decision by the 
Secretary shall be subject to one review on appeal by the 
Secretary," and that, under such a procedure, "the veteran 
is not effectively able to object to any of the additional 
evidence obtained by the Board until after the Board weighs 
the evidence and decides the appeal."

The Federal Circuit further held 38 C.F.R. § 19.9(a)(2)(ii) 
to be invalid because, in providing only 30 days for an 
appellant to respond to a notice from the Board that 
information or evidence is needed from the appellant, it 
violated the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request. 

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty-
to-assist notice required by the VCAA in 38 U.S.C.A. 
§ 5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

In light of the Federal Circuit decision and the General 
Counsel precedent opinion, and because no further guidance or 
regulatory direction has been issued to implement them, the 
Board is compelled to remand the veteran's case to the RO for 
review as to whether all the essential evidence needed to 
consider his claim has been obtained, and for issuance of a 
Supplemental Statement of the Case (SSOC) regarding all 
evidence received since the SSOC issued in November 1999.

Finally, because the record reflects that the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); Bernard 
v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).

Accordingly, this case is remanded for the following actions:

1.  The RO should review all of the 
evidence of record, including any 
evidence that has been received since the 
November 1999 SSOC was issued.  The RO 
should ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C. §§ 5100-5103A, 
5106-7 (West 2002)) has been completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied with 
and satisfied.

2.  Once such development has been 
completed, the RO should issue a SSOC.  
If the RO's decision remains unfavorable, 
the veteran and his representative should 
be afforded time in which to respond.  
The veteran's claims folder should then 
be returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




_________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


